Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This action is responsive to communication filed on: 20 October 2021 with acknowledgement of an original application filed on 20 December 2018.  
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 20 October 2021 has been entered.
3.	Claims 1-5, 7-12, 14-18, and 20-22, are currently pending.  Claims 1, 11, and 16, are independent claims.  Claims 1, 11, and 16, have been amended.  Claims 6, 13, and 19, have been canceled.  
Response to Arguments

4.	Applicant's arguments filed October 2021 have been fully considered however they do not persuade the Examiner that this Application is in condition for Allowance.  The Examiner recommends the Applicant’s representative to contact the Examiner to schedule an interview to discuss the invention.
I)	In response to Applicant’s argument beginning on page 7, “The Applicant submits that the Final Office Action dated July 20, 2021 is an improper Final Office Action because the Examiner failed to address all of the Applicant’s claims. More specifically…the Examiner failed address and/or provide any rejection for new claims 21 and 22”.
	The Examiner apologizes for the missing claims 21 and 22 in the previous rejection.  These claims are rejected below.
II)	In response to applicant’s argument beginning on page 8, “The Office rejected claims 1-4, 11-12, and 16 under 35 U.S.C. §103 as being unpatentable over U.S. Patent Publication No. 2017/0329980 filed by Hu, et al. (“Hu”) in view of U.S. Patent Publication No 2018/025660 filed by Chapmen…the failure of an asserted combination to teach or suggest each and every feature of a claim...The Examiner alleges that in paragraphs 14, 19, and 51 Hu teaches...The Applicant respectfully disagrees...There is no teaching or suggestion in Hu however that at least one integrity data structure identifies a location in a at least one storage device where data associated with each block of that at least one blockchain is stored…There is no teaching or suggestion in Hu that the token of Hu identifies a respective location in the cloud where respective data associated with each of the blocks of the blockchain is stored…Hu does not teach or suggest, however, identifying at least a location in the the at least one storage device where respective data associated with each of the blocks of the at".
The Examiner disagrees in paragraphs 14 and 51, Hu states the following "the token can include, among other things, (1) metadata regarding a data set to be transferred from the server computer system to the receiver computer system, and (2) information regarding a cloud storage service (e.g., a service address and login credentials) where the data set will be temporarily stored" and "and information regarding a cloud storage service where the data set will be temporarily stored....Cspec, an specify, e.g., a URL or other address of the cloud storage service". Note the URL or address is the location information where the data will be stored. Hu clearly suggests that this location information (i.e. URL or address) is inside the token created, therefore Hu clearly teaches/suggests the claim limitation.  

III)	In response to Applicant's argument beginning on page 10, "The Applicant further submits that Chapman, alone or in any allowable combination with Hu, also fails to teach or suggests "generating at least one integrity data structure identifying at least a location”.
The Examiner disagrees as explained above Hu clearly teaches/suggests generating an integrity data structure (i.e. token) that identifies the location (i.e. URL or address) in paragraphs 14 and 51.

The Examiner disagrees both paragraphs 3 and 6 teach storing integrity data structures (i.e. hashes/ tokens) in the block chain.  Note paragraph 3 states "Distributed databases such as distributed ledgers ensure the integrity of data by generating a chain of data blocks linked together by cryptographic hashes of the data records in the data blocks. For example, a cryptographic hash of at least a portion of data records within a first block, and, in some cases, combined with a portion of data records in previous blocks is used to generate the block address for a second block succeeding the first block. As an update to the data records stored in the one or more data blocks, a new data block is generated containing respective updated data records and linked to a preceding block with an address based upon a cryptographic hash of at least a portion of the data records in the preceding block...In other words, data integrity is guaranteed by the virtue of multiple network nodes in a network having a copy of the same blockchain" and paragraph 6 states "Furthermore, where smart contracts and other information governing the transaction activities are stored in a blockchain, the systems and methods disclosed herein may beneficially leverage the power of the blockchain to securely track and update the statuses of the payment obligations within the blockchain itself based on the transaction activities within the blockchain...More specifically, the systems and methods may generate a digital payment token associated with a payor-user indicating the status of a payment obligation of the payor-user. The systems may generate the digital payment token based on one or more outputs i) and information regarding a cloud storage service where the data set will be temporarily stored”. Therefore the Applicant's arguments are not persuasive
V)	In response to Applicant’s argument beginning on page 13, “Likewise, independent claims 11 and 15 recite similar relevant features as recited in the Applicant’s independent claim 1.  Therefore the Applicant …”.
	The Examiner disagrees as explained above the combination of Hu and Chapman teach/suggests the argued limitations.
VI)	In response to Applicant’s argument beginning on page 14, “B.  Response to §103 Rejection of Claims 5, 9, 10, 14, 15, and 20…as being unpatentable over Hu and Chapman in view of…Milazzo…However, Milazzo fails to disclose or suggest a modification to Hu and Chapman that would yield the limitations recited in at least independent claims 1, 11, and 16...”.
	The Examiner disagrees with the argument the independent claim limitations are taught by the combination of Hu and Chapman as explained above.

	The Examiner disagrees with the argument the independent claim limitations are taught by the combination of Hu and Chapman as explained above.
VIII)	In response to Applicant’s argument beginning on page 16, “D.  Response to §103 Rejection of Claim 18…as being unpatentable over Hu and Chapman in view of…Kempf…However, Kempf fails to disclose or suggest a modification to Hu and Chapman that would yield the limitations recited in at least independent claim 16...”.
	The Examiner disagrees with the argument the independent claim limitations are taught by the combination of Hu and Chapman as explained above.
Claim Rejections – 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


6.	Claims 1-4, 11-12, 16, and 21-22, are rejected under 35 U.S.C. 103 as being unpatentable over Hu et al. U.S. Patent Application Publication No. 2017/0329980 (hereinafter ‘980) in view of  Chapman et al. U.S. Patent Application Publication 2018/0225660 (hereinafter ‘660).

“wherein the at least one storage device is external to the at least one blockchain” is shown in ‘980 Abstract, note the cloud storage is external to the first and second computer systems, the first and second computer systems are part of the blockchain;
“generating at least one integrity data structure identifying at least a respective location in the at least one storage device where data associated with each of the blocks of the at least one blockchain is stored” is shown in ‘980 paragraphs 14, 19, and 51, note the integrity data structure is the token;
“and selectively providing at least a portion of at least one decryption key for decrypting the encrypted at least one integrity data structure to enable access to a respective portion of the stored data for which the at least one integrity data structure is generated” is taught in ‘980 paragraph 54.the following is not explicitly taught in ‘980:
“storing the generated at least one integrity data structure in at least one block of the at least one  blockchain” however ‘660 teaches distributed ledgers ensure the integrity of data by generating a chain of data blocks linked together by cryptographic hashes (i.e. integrity data structure) in addition ‘660 explains how the generated cryptographic hashes are stored in the blockchain in paragraph 3 / ‘660 also teaches a token (another integrity data structure) is generated which is appended/stored in the blockchain in paragraph 6;

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention of secure and scalable data transfer using a hybrid blockchain approach taught in ‘980 to include a means to store the integrity data structure in at least one block and encrypting the integrity data strucrure.  One of ordinary skill in the art would have been motivated to perform such a modification to overcome the shortcomings in the current blockchain technology in order to securely generate, track, and update the statues of payment obligations see ‘660 paragraphs 4-6.
As to dependent claim 2, “The method of claim 1, wherein the data to be accessed is stored in a single, external storage device” is taught in ‘980 Abstract and paragraph 38.
	As to dependent claim 3, “The method of claim 1, wherein each of the at least one integrity data structure comprises a link to a respective portion of the data stored in the at least one storage device” is shown in ‘980 Abstract and paragraph 39.
	As to dependent claim 4, “The method of claim 1, wherein each of the at least one integrity data structure comprises at least one of an address of a respective portion of the data stored in the at least one storage device and an integrity check data representation of a respective portion of the stored data for which the at least one integrity data structure is provided” is disclosed in ‘980 Abstract and paragraphs 38, 39, and 51.
	As to dependent claim 21, “The method of claim 1, comprising: generating at least one respective integrity data structure for each block of the at least one blockchain” is taught in 980 paragraph 51, note a token is interpreted equivalent to the integrity data structure;

	“and storing the generated, respective at least one integrity data structure in the respective block of the at least one blockchain” is disclosed in ‘660 paragraphs 3 and 6.
	As to independent claim 11, this claim is directed to an apparatus executing the method of claim 1; therefore it is rejected along similar rationale
	As to dependent claims 12-13, and 22, these claims contain substantially similar subject matter as claims 4, 6, and 21; therefore they are rejected along similar rationale.
	As to independent claim 16, this claim is directed to a system executing the method of claim 1; therefore it is rejected along similar rationale.
7.	Claims 5, 9, 10, 14, 15, and 20 rejected under 35 U.S.C. 103 as being unpatentable over Hu et al. U.S. Patent Application Publication No. 2017/0329980 (hereinafter ‘980) in view of  Chapman et al. U.S. Patent Application Publication 2018/0225660 (hereinafter ‘660) in further view of Milazzo et al. U.S. Patent Application Publication No. 2017/0279783 (hereinafter ‘783).
As to dependent claim 5, the following is not explicitly taught in ‘980 and ‘660: “The method of claim 1, wherein each of the at least one integrity data structures  comprises a hash value representative of at least a respective portion of the stored data for which the at least one integrity data structure is generated” however ‘783 teaches as part of the validation a hash of the encrypted file is posted to the ledger in paragraph 63.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention of secure and scalable data transfer using a hybrid blockchain 
	As to dependent claim 9, “The method of claim 1, comprising encrypting the stored data” is taught in ‘783 Abstract, paragraphs 5, 17, and 25.
	As to dependent claim 10, “The method of claim 9, comprising selectively providing at least a portion of at least one decryption key for decrypting the stored data” is shown I ‘783 paragraph 33.
	 As to dependent claims 14-15, these claims contain substantially similar subject matter as claims 9, and 10; therefore they are rejected along similar rationale.
	As to dependent claims 19-20, these claims contain substantially similar subject matter as claims  6, 9, and 10; therefore they are rejected along similar rationale
8.	Claims 7-8 and 17, are rejected under 35 U.S.C. 103 as being unpatentable over Hu et al. U.S. Patent Application Publication No. 2017/0329980 (hereinafter ‘980) in view of  Chapman et al. U.S. Patent Application Publication 2018/0225660 (hereinafter ‘660) in further view of Ahmed U.S. Patent Application Publication No. 2019/0036678 (hereinafter ‘678).
	As to dependent claim 7, the following is not explicitly taught in ‘980 and ‘660: “The method of claim 1, wherein each of the at least one integrity data structure is encrypted using at least one of a key ratcheting encryption technique or a homomorphic encryption technique” however ‘678 teaches the use of homomorphic encryption in the Abstract and paragraphs 23-24.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention of secure and scalable data transfer using a hybrid blockchain 
	As to dependent claim As to dependent claim 8, “The method of claim 1, wherein the encrypting comprises a multiparty computation technique” is taught in ‘678 paragraph 388.
	As to dependent claim 17, “The system of claim 16, wherein the storage device comprises a cloud server” is shown in ‘678 paragraph 524.

9.	Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Hu et al. U.S. Patent Application Publication No. 2017/0329980 (hereinafter ‘980) in view of  Chapman et al. U.S. Patent Application Publication 2018/0225660 (hereinafter ‘660) in further view of Kempf et al.  U.S. Patent Application Publication No. 2019/0058709 (hereinafter ‘709).
	As to dependent claim 18, the following is not explicitly taught in ‘980 and ‘660: “The system of claim 16, wherein the distributed computing environment comprises a cyber insurance network” however ‘709 teaches a tenant management system that is a distributed blockchain that provides its customers with consistency protocols, tenant policy and managed smart contracts against manipulation in the Abstract, paragraphs 8, 35, 110, and 134.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of secure and scalable data transfer using a hybrid blockchain approach taught in ‘980 and ‘660 to include a means to provide cyber insurance to users of the computing environement.  One of ordinary skill in the art would have been motivated to perform such a modification 

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN C TRAN whose telephone number is (571) 272-3842.  The examiner can normally be reached from M-F 9 AM to 6PM.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
		If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Pwu can be reached at 571-272-6798.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ELLEN TRAN/Primary Examiner, Art Unit 2433                                                                                                                                                                                                        22 November 2021